           Case 2:06-cr-00210-LDG-VCF Document 1283 Filed 07/20/21 Page 1 of 3




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar Number 14853
 3
     SUMMER A. JOHNSON
 4   Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
 5   Las Vegas, Nevada 89101
     Telephone: (702) 388-6336
 6   Facsimile: (702) 388-6787
     E-mail: Summer.Johnson@usdoj.gov
 7   Attorneys for the United States

 8                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA,                    Case No.: 2:06-cr-00210-LDG-VCF
10
                  Judgment Creditor,              FINAL ORDER OF GARNISHMENT
11
            v.
12
     SHANNON SIMON,
13
                  Judgment Debtor,
14
     and
15

16   NEVADA COMMUNITY
     MANAGEMENT LLC C/O WTA, and
17   its Successors or Assigns,
18                 Garnishee.
19

20
            This matter is before the Court for consideration of the entry of a final order in
21
     garnishment pursuant to Section 3205 of the Federal Debt Collections Procedures Act of
22
     1990, 28 U.S.C. § 3205, against the non-exempt earnings of the Judgment Debtor,
23
     SHANNON SIMON.
24
            The United States filed an Application for Writ of Garnishment seeking any
25
     nonexempt property belonging to or owed the Judgment Debtor by Nevada Community
26
     Management LLC c/o WTA, its Successors or Assigns (“Garnishee”). A Writ of
27
     Garnishment was properly served on Garnishee, which filed an Answer stating that it had
28


                                                 1
           Case 2:06-cr-00210-LDG-VCF Document 1283 Filed 07/20/21 Page 2 of 3




 1   in its possession, custody or control, personal property belonging to and due the Judgment

 2   Debtor in the form of wages in the amount of $1,646.67 each semi-monthly period.

 3          The Judgment Debtor was served with the Writ of Garnishment and notified of their

 4   right to claim an exemption or request a hearing. The Judgment Debtor did not request a

 5   hearing to determine exempt property.

 6          Having considered the Application, Garnishee’s Answer and noting that the

 7   Judgment Debtor has not exercised their right to request a hearing, the Court GRANTS the

 8   United States’ Motion for Final Order of Garnishment and orders as follows:

 9          IT IS THEREFORE ORDERED, ADJUDGED and DECREED that the

10   Garnishee is hereby ordered to pay into the hands of the Clerk, U.S. District Court, at least

11   monthly, the lesser of:

12          1. Twenty-five percent (25%) of Judgment Debtor’s disposable earnings; or

13          2. All amounts of Judgment Debtor’s disposable earnings in excess of 30 times the

14              federal minimum hourly wage. See 15 U.S.C. § 1673(a)

15          To calculate disposable earnings, subtract the following from wages, commissions,

16   income:

17          1. Federal Income Tax; and
            2. Federal Social Security Tax; and
18
            3. Other state and local income taxes (if any).
19          IT IS FURTHER ORDERED, ADJUDGED and DECREED that all monies
20   previously held by the Garnishee in accordance with the Writ of Garnishment shall
21   immediately be paid to the United States.
22          IT IS FURTHER ORDERED, ADJUDGED and DECREED that these sums are
23   to be applied to the Judgment rendered in the matter in the sum of $37,607.00, upon which
24   there is an unpaid balance of $19,371.52, excluding interest, is due, as of May 14, 2021.
25   These deductions are to continue until the total amount due, plus accruing interest, is fully
26   paid and satisfied.
27   ///
28   ///

                                                   2
         Case 2:06-cr-00210-LDG-VCF Document 1283 Filed 07/20/21 Page 3 of 3




 1         Checks should be made payable to:

 2
           Clerk of the Court, U.S. District Court
 3

 4         Mailed to:

 5         Clerk of the Court, U.S. District Court
 6         333 Las Vegas Boulevard South, Suite 1334
           Las Vegas, NV 89101
 7
           And bearing Judgment Debtor’s name and case number:
 8
           2:06-cr-00210-LDG-VCF
 9
                7-20-2021
10
     Dated: ___________________________        ________________________________________
11                                             UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                                 3
